Order filed April 15, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00820-CV
                                   ____________

THE BRANCH LAW FIRM L.L.P AND TURNER W. BRANCH, Appellants

                                        V.

                     WILLIAM SHANE OSBORN, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-34395


                                   ORDER

        The clerk’s record was filed October 2, 2013. Supplemental Clerk’s Records
were filed on December 4, 2013, and December 16, 2013. Our review has
determined that relevant items have been omitted from the clerk's record. See Tex.
R. App. P. 34.5(c). The record does not contain documents that were filed under
seal.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 30, 3014, containing the following:

      1. Plaintiff W. Shane Osborn’s Supplemental Response to Defendants’
         Motion to Compel Arbitration and Stay Proceedings, including Exhibit
         A, filed under seal July 18, 2013; and

      2. Exhibit C to Plaintiff W. Shane Osborn’s Motion to Compel Compliance
         with the Court’s Order filed under seal July 17, 2013.

      The supplemental clerk’s record containing these documents filed under seal
shall remain under seal.



                               PER CURIAM




                                        2